          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-78-DPM

DAYS INN MOTELS, INC.,                               DEFENDANTS
and DOE

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
